            Case 1:21-cr-00014-SAG Document 1 Filed 01/28/21 Page 1 of 4
DAL: 2020R0071


                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


 UNITED STATES OF AMERICA                             CRIMINAL NO.

                 v.                                   (Distribution of Child Pornography, 18
                                                      U.S.C. § 2252(a)(2); Forfeiture, 18
 MATHEW PALMER,                                       U.S.C. § 2253, 21 U.S.C. § 853, 28 U.S.C.
                                                      § 2461)
                 Defendant.


                                        INFORMATION

                                          COUNT ONE
                               (Distribution of Child Pornography)

        The United States Attorney for the District of Maryland charges that:

        On or about August 11, 2020, in the District of Maryland, the defendant,

                                     MATHEW PALMER,

did knowingly distribute any visual depiction using any means and facility of interstate and foreign

commerce, and that had been mailed, shipped and transported in and affecting interstate and

foreign commerce, and which contained materials which had been so mailed, shipped and

transported, by any means including by computer, and knowingly reproduced any visual depiction

for distribution using any means and facility of interstate and foreign commerce and in and

affecting interstate and foreign commerce and through the mails, the production of which involved

the use of a minor engaged in sexually explicit conduct and such depiction being of such conduct,

that is, the defendant distributed a visual depiction of a minor engaging in sexually explicit

conduct, including, but not limited to the below listed and described video, which was distributed

using a computer, the defendant’s iPhone, across the internet, using the application and program

“Wickr”:




                                                 1
          Case 1:21-cr-00014-SAG Document 1 Filed 01/28/21 Page 2 of 4


 File Name                            Video Description
 trim.5A9AEA57-ECAC-41E8-             A video, approximately fifty-one seconds in length, of a
 AEF9-50A5AADC6097.MOV                prepubescent female wearing black stockings. Her legs are tied
                                      with yellow ropes and her legs are spread, exposing her vagina.
                                      An adult male is digitally penetrating the minor’s vagina. The
                                      camera shifts, showing the minor’s hands tied above her head
                                      with yellow rope as she is being orally penetrated by the adult
                                      male. The camera angle continues to switch between the oral
                                      and digital penetration of the minor.



18 U.S.C. §§ 2252(a)(2) and (b)(1).




                                               2
             Case 1:21-cr-00014-SAG Document 1 Filed 01/28/21 Page 3 of 4
DAL: 2020R0071


                                  FORFEITURE ALLEGATION

        The United States Attorney for the District of Maryland further charges that:

        1.       Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given to the

Defendant that the United States will seek forfeiture as part of any sentence in accordance with

18 U.S.C. § 2253, 21 U.S.C. § 853, and 28 U.S.C. § 2461(c), as a result of the Defendant’s

conviction under Count One of this Information.

        2.       Pursuant to 18 U.S.C. § 2253, upon conviction of the offense set forth in Count One

of this Information, the defendant,

                                      MATHEW PALMER,

shall forfeit to the United States:

                 a.     any visual depiction described in Title 18, United States Code, section 2251,

2251A, 2252, 2252A, or 2260, or any book, magazine, periodical, film, videotape, or other matter

which contains any such visual depiction, which was produced, transported, mailed, shipped or

received in violation of Title 18, United States Code, Chapter 110;

                 b.     any property, real or personal, constituting or traceable to gross profits or

other proceeds obtained from the offense; and

                 c.     any property, real or personal, used or intended to be used to commit or to

promote the commission of such offense or any property traceable to such property.

        The property to be forfeited includes, but is not limited to, the following:

                 a.     an Apple iPhone 6s model A1633 cellular phone bearing serial number

                        FFMWF18RGRY2 and IMEI 354957074518229.




                                                  3
          Case 1:21-cr-00014-SAG Document 1 Filed 01/28/21 Page 4 of 4


                                         Substitute Assets

       3. If any of the property described above, as a result of any act or omission of the

          defendant:

              a.       cannot be located upon the exercise of due diligence;

              b.       has been transferred or sold to, or deposited with, a third party;

              c.       has been placed beyond the jurisdiction of the court;

              d.       has been substantially diminished in value; or

              e.       has been commingled with other property which cannot be divided without

                       difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant to 21 U.S.C.

§ 853(p), as incorporated by 18 U.S.C. § 2253(b) and 28 U.S.C. § 2461(c).



18 U.S.C. §§ 2253
21 U.S.C. § 853(p)
28 U.S.C. § 2461(c)




                                              _/s/ DAL___________________
                                              Robert K. Hur
                                              United States Attorney




                                                 4
